Citation Nr: 1624760	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 30, 2012, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.  He was awarded a Purple Heart and the Combat Infantryman's Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective March 29, 2010.  In June 2010, the Veteran filed a notice of disagreement (NOD) regarding the assigned disability rating.  In a September 2011 statement of the case (SOC), the RO granted an initial disability rating of 50 percent, effective March 29, 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  In a July 2012 rating decision, the RO granted a disability rating of 70 percent, effective March 30, 2012.  In an April 2014 supplemental SOC (SSOC), the RO continued the disability ratings of 50 percent from March 29, 2010, to March 29, 2012; and of 70 percent from March 30, 2012.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126(1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). Moreover, although the RO granted a higher rating, from March 30, 2012, as higher ratings for the disability are assigned before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, a claim for higher rating at each stage (as reflected on the title page), remains viable on appeal.  Id; AB v. Brown,6 Vet. App. 35, 38 (1993).  

This appeal is now being processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file reveals VA treatment records from June 1, 2011, to June 22, 2012.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the matter on appeal is warranted.

In the April 2014 SSOC, the AOJ indicated review of the Veteran's treatment records from the Wilkes Barre VA Medical Center (VAMC) from April 29, 2010, through March 20, 2014; and treatment reports from the Hudson-Valley VAMC from October 9, 2009, through March 14, 2014.  In this regard, the AOJ noted that "VA treatment reports showed sleep difficulties, issues with anger, avoidance and isolation, and hypervigilance.  It was noted that there were no suicidal or homicidal ideations.  There was no report of overt psychosis, nor panic symptoms."

However, the Board notes that the most recent treatment records associated with the claims file are dated June 22, 2012, from the Hudson-Valley VAMC, and that there are no Wilkes Barre VAMC treatment records associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the AOJ must undertake appropriate action to associate with the Veteran's claims file (now in VBMS and Virtual VA), all records of  mental health evaluation and/or treatment of the Veteran from the Hudson-Valley VAMC dated since June 22, 2012, and all such outstanding records from the Wilkes Barre VAMC.  As appropriate, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Also while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim for higher ratings on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's VBMS and/or Virtual VA file(s)), all records of mental health evaluation and/or treatment of the Veteran from the Hudson-Valley VAMC dated since June 22, 2012, and all such outstanding records from the Wilkes Barre VAMC.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include continued consideration of whether any, or any further, staged rating is warranted). 
 
6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

